Order, Supreme Court, New York County (Richard Braun, J.), entered January 12, 1998, which, insofar as appealable, denied defendant’s motion to dismiss the *724amended complaint for failure to comply with a prior order, same court (Carol Arber, J.), directing service of an amended complaint setting forth certain details of plaintiffs fraud claims, unanimously affirmed, without costs.
The amended complaint, served and filed in accordance with the prior order, sets forth the circumstances constituting the alleged fraudulent misconduct with sufficient particularity to meet the requirements of CPLR 3016 (b) (see, Lanzi v Brooks, 43 NY2d 778), especially when considered along with plaintiffs affidavits and other evidentiary submissions (see, Big Apple Car v City of New York, 204 AD2d 109). That portion of the order denying defendant’s motion for leave to reargue the prior motion is nonappealable (see, Berman v Szpilzinger, 180 AD2d 612). Contrary to the motion court’s decision, a motion to reargue need not be brought on by order to show cause. In any event, the prior order properly granted leave to amend the pleading, which should be freely given (see, Joel v Weber, 166 AD2d 130, 138). Concur — Sullivan, J. P., Nardelli, Rubin, Tom and Mazzarelli, JJ.